United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                   ___________

                                    No. 96-4050
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *   Appeal from the United States
       v.                                *   District Court for the
                                         *   Western District of Arkansas.
Terry Lynn White,                        *
                                         *         [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                               Submitted: May 5, 1997

                                    Filed: June 4, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       After police discovered methamphetamine in a car Terry Lynn White was
driving, the government charged him with possessing methamphetamine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). White entered a conditional guilty
plea, and the district court1 sentenced White under the Career Offender Guideline, U.S.




   1
    The Honorable H. Franklin Waters, Chief Judge, United States District Court for
the Western District of Arkansas.
Sentencing Guidelines Manual § 4B1.1 (1995), to 262 months imprisonment. White
appeals, and we affirm.

       White first challenges the court’s failure to suppress evidence seized during the
warrantless search of his car, asserting that probable cause was lacking and that his
post-arrest statements were “fruit of the poisonous tree.” As shown by testimony at the
suppression hearing, police officer David Spain pulled White over because White’s car
did not have a rear license plate. During the traffic stop, Spain detected the scent of
what he believed to be methamphetamine emanating from the open driver’s side
window; saw a butane torch inside of White’s car--an item he knew from his training
and experience was used to smoke methamphetamine; and noticed that White was
extremely nervous. We agree with the district court that, based on these facts, Spain
had probable cause to search the car for contraband. See Ornelas v. United States, 116
S. Ct. 1657, 1663 (1996) (probable cause determination reviewed de novo, factual
findings reviewed for clear error); United States v. Caves, 890 F.2d 87, 91 (8th Cir.
1989) (probable cause for warrantless search of car existed where officer detected
burnt-marijuana odor emanating from driver, and reasonably concluded--based on
lateness of hour and location of traffic stop--that marijuana had been smoked in car);
United States v. Reed, 882 F.2d 147, 149 (5th Cir. 1989) (border patrol had probable
cause for warrantless search after detecting burnt marijuana odor and apparent
nervousness of driver).

      Because the district court correctly determined White to be a career offender,
White's objections to the district court's role-in-the-offense determination is moot. See
United States v. McNeil, 90 F.3d 298, 300 (8th Cir), cert. denied, 117 S. Ct. 596
(1996).

      Accordingly, we affirm.




                                          -2-
A true copy.

        Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-